900 F.2d 260
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jimmie Lee RILEY, Plaintiff-Appellant,v.Howard SCHWEIKERT, Defendant-Appellee.
No. 89-1980.
United States Court of Appeals, Sixth Circuit.
April 17, 1990.

Before KENNEDY and KRUPANSKY, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Jimmie Lee Riley appeals the dismissal of his civil rights action filed under 42 U.S.C. Sec. 1983.  Riley alleged that the defendant corrections officer ordered him to pack his belongings for a transfer.  Riley carried some of his property out of the cellblock, but was not permitted by defendant to return to his cell to retrieve another load of his property.  Riley alleges that some legal materials were lost in the transfer process and that he was prejudiced in legal proceedings as a result.


3
The magistrate recommended that defendant's motion to dismiss the complaint be granted.  The district court adopted the magistrate's recommendation over plaintiff's objections.  Upon consideration, we conclude that the dismissal was proper.


4
First, this court has remanded to the district court a retaliatory transfer claim plaintiff brought against another corrections officer allegedly responsible for the transfer.  Riley v. Daniels, No. 89-1710 (6th Cir.  Feb. 1, 1990) (unpublished).  Thus, this claim remains viable insofar as plaintiff can establish that he was harmed by a retaliatory transfer.  However, plaintiff has alleged no constitutional deprivation attributable to the defendant in the instant case.  Therefore, the complaint was properly dismissed for failure to state a claim upon which relief can be granted under Sec. 1983.   See Jones v. Duncan, 840 F.2d 359, 361-62 (6th Cir.1988).


5
Accordingly, the judgment of the district court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.